United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH TEXAS HEALTH CARE SYSTEM,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1155
Issued: January 30, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant, through her representative, filed a timely appeal from a
March 4, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established a basis for modification of an October 24,
2014 loss of wage-earning capacity determination.
FACTUAL HISTORY
OWCP accepted that on May 21, 2012 appellant, then a 29-year-old nursing assistant,
sustained herniated cervical and lumbar discs and cervical and lumbar sprains while
repositioning a patient.3 The employing establishment issued an authorization for medical
treatment on May 12, 2012. Following a brief absence, appellant returned to light-duty work in
early June 2012. She continued to have intermittent work absences, for which she received
compensation.
In a July 16, 2012 report, Dr. Ronnie D. Shade, an attending Board-certified orthopedic
surgeon, diagnosed a cervical strain and a lumbar strain related to the May 21, 2012 injuries. He
restricted appellant to working six hours a day through October 2012. Appellant received
compensation for the remaining two hours a day.4
In a November 13, 2012 report, Dr. Paul A. Vaughan, an attending Board-certified
orthopedic surgeon, noted appellant’s complaints of severe neck pain since the accepted work
injury. He attributed her symptoms to possible instability at C5-6. As November 20, 2012
x-rays showed C5-6 instability, Dr. Vaughan recommended an anterior discectomy and fusion.
He held appellant off work as of November 26, 2012. OWCP issued compensation for
temporary total disability through March 9, 2013.5 Appellant continued to claim wage-loss
compensation (Forms CA-7).
On April 5, 2013 OWCP obtained a second opinion from Dr. James Butler, a Boardcertified orthopedic surgeon, regarding the necessity of the proposed cervical fusion, and
whether appellant’s lumbar condition continued to be related to the accepted injury. Dr. Butler
reviewed the medical record and statement of accepted facts (SOAF) provided by OWCP. On
examination, he observed normal cervical and lumbar ranges of motion, normal strength in both
upper extremities, and weakness of right hand grip. Dr. Butler diagnosed thoracic outlet
syndrome, right greater than left, resolved cervical and lumbar strain/sprain without evidence of
cervical or lumbar disc disease, and obesity. He opined that appellant’s lumbar condition was
3

June 8, 2012 magnetic resonance imaging scans showed disc bulges at C4-5 and C6-7, a central shallow disc
protrusion at C5-6, and low grade disc bulging at L4-5 and L5-S1. August 27, 2012 electromyography and nerve
conduction velocity testing showed acute multilevel cervical root denervation consistent with radiculopathy, greatest
at C5-6, without evidence of lumbar radiculopathy.
4

In an October 22, 2012 report, Dr. Ed Wolski, an attending Board-certified family practitioner, diagnosed
cervical and lumbar disc displacement, cervical radiculopathy, and lumbar radiculitis related to the accepted
May 12, 2012 work injury. He limited appellant to working four hours a day.
5

Appellant underwent a series of cervical epidural steroid injections from January to March 2013. On March 7,
2013 she received lumbar facet injections from L2 through S1 on the right, bilateral sacroiliac injections. On
April 25, 2013 appellant underwent medial facet branch rhizotomies at L2, L3, L4, L5, S1, S2, and S3 on the right.

2

due to obesity rather than the accepted injury, and that the recommended discectomy and fusion
was unrelated to the accepted work injury. Dr. Butler noted work restrictions.
By decision dated May 21, 2013, OWCP denied appellant’s claim for wage-loss
compensation from March 10 to May 10, 2013, based on Dr. Butler’s opinion that the accepted
injuries ceased without residuals. In a May 28, 2013 letter, through appellant’s representative,
appellant requested an oral hearing before a representative of OWCP’s Branch of Hearings and
Review.
On May 30, 2013 OWCP determined that there was a conflict of medical opinion
between Dr. Butler, for the government, and Dr. Vaughan for appellant, regarding her work
capacity and whether the claim should be expanded to accept thoracic outlet syndrome. On
August 7, 2013 it selected Dr. Phillip Williams, Jr., a Board-certified neurosurgeon, as impartial
medical examiner.6
By decision dated August 12, 2013, an OWCP hearing representative reversed OWCP’s
May 21, 2013 decision, finding that the case was not in posture for decision.7 The hearing
representative remanded the case to obtain a supplemental report from Dr. Butler regarding the
etiology of the diagnosed thoracic outlet syndrome.
In a September 5, 2013 report, Dr. Williams reviewed the medical record and SOAF. On
examination, he found a good range of cervical spine motion, questionable weakness in grip
strength on the right, and 4+/5 weakness in the right arm. Dr. Williams diagnosed aggravation of
displacement of cervical and lumbar intervertebral discs, lumbar spine sprain, and cervical spine
sprain. He found no evidence of herniated discs. Dr. Williams found that appellant did not have
thoracic outlet syndrome. He provided work restrictions limiting her to working four hours a
day, with pushing, pulling, and lifting restricted to 20 pounds or less.
Dr. Shade provided periodic reports holding appellant off work through
October 10, 2013. He opined that she had thoracic outlet syndrome,8 but that the accepted
cervical and lumbar strains had resolved.
On October 18, 2013 the employing establishment offered appellant a permanent
modified position as a nursing assistant working four hours a day, five days a week. Duties
included obtaining patient vital signs using a rolling machine, conducting finger prick blood
glucose checks, obtaining the weight of patients who were able to stand independently, entering
vital signs into a computer, and feeding residents. Tasks could be completed sitting or standing
within the restrictions given by Dr. Williams against pushing, pulling, or lifting more than 20
pounds. Appellant accepted the position on October 22, 2013. She returned to work on
6

The record contains a bypass search log and a (Form ME023) appointment schedule notification dated
August 7, 2013.
7

OWCP issued appellant wage-loss compensation retroactive to May 21, 2013.

8

In an October 2, 2013 report, Dr. Samuel S. Ahn, an attending Board-certified vascular surgeon, diagnosed
venous compression and thoracic outlet syndrome based on positive photoplethysmography testing. He
recommended a right supraclavicular total scalenectomy.

3

October 28, 2013 for four hours a day. Following her return to work, OWCP issued
compensation for the remaining 20 hours a week.
Dr. Shade submitted progress notes through October 2014 finding appellant able to
perform the modified-duty position, with brief work absences due to symptom flares. Appellant
remained under treatment.9
By decision dated October 24, 2014, OWCP found that the permanent, modified
part-time nursing assistant position properly represented appellant’s wage-earning capacity. It
found that appellant had successfully performed the job beginning on October 18, 2013, with
earnings of $342.91 a week. OWCP obtained information from the employing establishment
demonstrating that the current pay rate for appellant’s job and step when injured was $646.16 as
of September 22, 2014. Appellant would receive net compensation every four weeks at the rate
of $941.00. OWCP noted that, although the modified job was part time and therefore not
equivalent to her date-of-injury position, it was permissible to find that it represented her
wage-earning capacity because it involved “the number of hours [appellant] is capable of
working as determined by the medical evidence.” As appellant was “working less than full time
based on [appellant’s] medical restrictions, the necessary criteria have been met,” and a
determination could be made that her earnings fairly and reasonably represented her wageearning capacity.
On December 16, 2014 OWCP obtained an updated second opinion from Dr. Gary
Hutchinson, a Board-certified neurosurgeon. Dr. Hutchinson reviewed the medical record and
SOAF. He related that appellant had “difficulty working more than three days [a week] because
of [appellant’s] neck pain and numbness and weakness in her right arm,” and that using a
computer at work increased her symptoms. On examination, Dr. Hutchinson observed
tenderness to palpation of the cervical paraspinal musculature, a gibbus deformity in the C7 to
T2 area, no tenderness at Erb’s point on the right and trace tenderness on the left, negative
Adson’s maneuver bilaterally, some diminished pinprick sensation in the thumb and index finger
of each hand in the C6 dermatome, and no signs of carpal tunnel syndrome in either arm. He
opined that appellant had no objective evidence of thoracic outlet syndrome. Dr. Hutchinson
diagnosed chronic cervical strain, aggravated by required computer use at work. He explained
that sitting in a head forward position while working at a computer produced “severe chronic
cervical strain.”
Appellant stopped work on February 2, 2015. She claimed compensation for total
disability from February 3, 2015 onward. On February 9, 2015 Dr. Shade held appellant off
work as of February 2, 2015 due to increased cervical and lumbar pain. He opined on March 10,
2015 that the accepted injuries caused thoracic outlet syndrome and chronic pain syndrome.
In a March 19, 2015 letter, OWCP advised appellant of the additional evidence needed to
modify the October 24, 2014 loss of wage-earning capacity determination, including a material
change in the nature and extent of the injury-related condition, or that she had been retrained or
9

Appellant underwent right medial branch facet blocks from L3 to S3 on March 26, 2014, medial branch facet
rhizotomies at L3, L4, L5, S1, S2, and S3 on the right on May 14, 2014, bilateral cervical facet injections at C3
through T1, bilateral fist rib injections, and right suboccipital nerve block on July 23, 2014.

4

vocationally rehabilitated, or that the original determination was in error. It afforded her 30 days
to submit such evidence.
In response, appellant submitted reports from Dr. Shade dated from March 25 to May 5,
2015, holding her off work due to chronic pain syndrome and thoracic outlet syndrome.
Dr. Shade noted that she was considering disability retirement.
By decision dated May 6, 2015, OWCP denied modification of the October 24, 2014 loss
of wage-earning capacity determination, finding that the medical evidence of record
demonstrated only an increase in pain symptoms, but no objective evidence that appellant was
disabled from performing the modified-duty position for four hours a day.
On May 6, 2015 OWCP expanded the claim to include displacement of a cervical
intervertebral disc without myelopathy, displacement of lumbar intervertebral disc without
myelopathy, and brachial neuritis/radiculitis.
In a May 18, 2015 letter, appellant requested a telephonic oral hearing before a
representative of OWCP’s Branch of Hearings and Review. She contended that when arriving at
work at 7:30 a.m., she was required to “push three to four veterans in a wheelchair to and from
the dining room for breakfast,” a distance of 30 to 100 feet. Appellant was also required to push
the veterans back to their rooms after breakfast. On occasion, she was also required to push
patients to and from the main hospital to attend medical appointments, a distance of 800 to 1200
feet depending on the location of the medical office. Appellant provided a June 11, 2015 witness
statement from coworker L.B., confirming that she had witnessed appellant “pushing veterans in
their wheelchairs to and from the dining room and back to unit since [appellant’s] return to
work.” The coworker also witnessed appellant “transporting veterans to and from the
[employing establishment’s] main hospital. Numerous times [appellant’s] has asked for help
stating [that] she [i]s not supposed to push patients, but due to staffing being short-handed she
assisted.” L.B. and other coworkers assisted appellant when possible.
At the hearing, held January 19, 2016, appellant’s representative contended that OWCP
should have allowed Dr. Butler to clarify his opinion before finding a conflict and selecting
Dr. Williams as impartial medical examiner.10 Appellant contended that she was forced to work
outside of her 20-pound pushing and pulling restrictions by being assigned to push patients in
wheelchairs.
Appellant’s representative provided a May 30, 2015 statement contending that the
October 24, 2014 loss of wage-earning capacity determination was erroneous as the modified
nursing assistant position did not conform to appellant’s work restrictions. He noted that
Dr. Williams opined that her assigned computer duties worsened the accepted cervical
conditions.
On May 20, 2015 Dr. Shade opined that pushing patients in wheelchairs aggravated
appellant’s bulging cervical discs, causing upper extremity radiculopathy that disabled her for
work. He explained that the force of bending forward to push a patient in a wheelchair exerted
10

Following the hearing, the representative submitted a February 16, 2016 statement reiterating this contention.

5

weighted pressure on the intervertebral spaces, placing pressure on cervical spinal nerves.
Dr. Shade continued to hold appellant off work through July 2015. She received additional
cervical epidural steroid injections.11
By decision dated March 4, 2016, an OWCP hearing representative affirmed the May 6,
2015 decision, finding that appellant had not established a worsening of her accepted condition,
that she had been vocationally retrained or rehabilitated, or that the original loss of wage-earning
capacity determination was in error. She found that Dr. Shade’s reports were insufficiently
rationalized to establish an objective worsening of the accepted conditions. The hearing
representative noted that if appellant believed that her modified duties worsened her condition,
she should file a new claim.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.12
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.13 The Board has held that a
new injury while on modified duty is not a material change in the nature and extent of the
original injury-related condition such that a wage-earning capacity warrants modification.14
OWCP’s procedures provide that, “[i]f a formal loss of wage-earning capacity decision
has been issued, the rating should be left in place unless [appellant] requests resumption of
compensation for total wage loss. In this instance the [claims examiner] will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.”15 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.16
A light-duty position that fairly and reasonably represents an employee’s ability to earn
wages may form the basis of a loss of wage-earning capacity determination if that light-duty

11

January 13, 2016 computed tomography studies demonstrated a grade 1 Arnold-Chiari malformation and an
L5-S1 annular tear.
12

See Sharon C. Clement, 55 ECAB 552 (2004).

13

Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

14

S.K., Docket No. 16-0171 (issued April 25, 2016).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).
16

Selden H. Swartz, 55 ECAB 272, 278 (2004).

6

position is a classified position to which the injured employee has been formally reassigned.17
The position must conform to the established physical limitations of the injured employee; the
employing establishment must have a written position description outlining the duties and
physical requirements; and the position must correlate to the type of appointment held by the
injured employee at the time of injury.18 If these circumstances are present, a determination may
be made that the position constitutes “regular” federal employment.19
With respect to part-time employment, FECA Procedure Manual provide: (1) a part-time
position may form the basis of a loss of wage-earning capacity determination if the employee
was a part-time worker at the time of injury; and (2) for an employee who was a full-time
employee on the date of injury, a part-time position may form the basis of a loss of wage-earning
capacity determination if the employee’s stable, established work restrictions limit him or her to
part-time work.20 For a part-time position to fairly and reasonably represent the wage-earning
capacity of an individual who was a full-time employee on the date of injury, the position should
involve the number of hours the employee is capable of working as indicated in the current,
stable work restrictions.21
As long as there is no work stoppage due to the accepted condition(s), a formal loss of
wage-earning capacity determination should be issued following 60 calendar days from the date
of return to work.22
ANALYSIS
OWCP accepted that appellant sustained herniated cervical and lumbar discs, cervical
and lumbar sprains, displacement of a cervical intervertebral disc without myelopathy,
displacement of lumbar intervertebral disc without myelopathy, and brachial neuritis/radiculitis
when she moved an obese patient on May 21, 2012.
Dr. Shade and Dr. Vaughan, attending Board-certified orthopedic surgeons, found
appellant intermittently disabled for work through 2012. On April 5, 2013 OWCP obtained a
second opinion from Dr. Butler, a Board-certified orthopedic surgeon, who attributed her
symptoms to thoracic outlet syndrome. Appellant filed a claim for wage-loss compensation from
March 10, 2013 and continuing, which was denied by a May 21, 2013 OWCP decision.
On May 30, 2013 OWCP found a conflict of opinion between Dr. Vaughan, for appellant,
and Dr. Butler, for the government. On August 7, 2013 it selected Dr. Williams, a Board17

20 C.F.R. § 10.510. S.K., Docket No. 16-0171 (issued April 25, 2016).

18

Id. at § 10.510.

19

Id.

20

Supra note 15 at Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual Earnings, Chapter
2.815.5c(1)(b) (June 2013).
21

Id.

22

Id. at Chapter 2.815.6a.

7

certified neurosurgeon, to resolve the conflict. After this selection, an OWCP hearing
representative issued an August 12, 2013 decision reversing the May 21, 2013 decision, and
directed OWCP to obtain a supplemental opinion from Dr. Butler regarding the etiology of
appellant’s thoracic outlet syndrome. However, as OWCP had already found a conflict of
opinion involving Dr. Butler, it proceeded to obtain the impartial opinion. Dr. Williams
provided a September 5, 2013 report finding appellant able to work four hours a day, five days a
week with lifting, pulling and, pushing limited to 20 pounds. Beginning on October 28, 2013
appellant worked as a modified nursing assistant at the employing establishment within these
restrictions.
Appellant successfully performed the position through October 2014. Therefore, by
decision dated October 24, 2014, OWCP found that her actual duties as a modified nursing
assistant fairly and reasonably represented her wage-earning capacity. The Board finds that as
the medical evidence established that appellant was medically restricted to working 20 hours a
week, and the modified position was also for 20 hours a week, OWCP was permitted to base the
loss of wage-earning capacity determination on this part-time position.23
Appellant stopped work on February 2, 2015 and did not return. She claimed
compensation for total disability beginning February 3, 2015. The Board finds that OWCP
properly interpreted the claim as one for modification of the loss of wage-earning capacity
determination.24 OWCP denied the claim by decision dated May 6, 2015. In a telephone
hearing, appellant asserted that she became disabled from work as she was forced to work
outside of her 20-pound pushing restriction. She described being assigned to push patients in
wheelchairs to and from meals and medical appointments. Appellant provided a witness
statement corroborating this account of events. The Board finds that she has established as
factual that she pushed patients in wheelchairs as alleged. Following the hearing, Dr. Shade
provided a May 20, 2015 letter opining that the physical strain of pushing patients in wheelchairs
caused upper extremity radiculopathies, disabling her for work.
Appellant also contended that using a computer at work aggravated her cervical spine
symptoms. Dr. Hutchinson, a Board-certified neurosurgeon and second opinion physician,
opined on December 16, 2014 that using a computer at work as assigned aggravated accepted
cervical conditions and created chronic cervical strain.
OWCP affirmed the loss of wage-earning capacity determination by the March 4, 2016
decision, finding that appellant had not established that the accepted conditions had
spontaneously worsened, disabling her from her modified-duty job. Rather, the medical
evidence supported that new work factors, including using a computer and pushing patients in
wheelchairs, aggravated or caused spinal conditions disabling her for work. The Board has held
that when a claimant sustains a new injury while on modified duty, this does not constitute a
material change in the accepted condition requiring a modification of a standing loss of wageearning capacity determination.25 Appellant did not assert that the original determination was
23

Id. at Chapter 2.815c(1)(b).

24

See supra note 15.

25

Supra note 14.

8

erroneous, or that she had been vocationally rehabilitated. She thus has failed to establish any of
the three criteria for modifying a loss of wage-earning capacity determination. The Board
therefore finds that OWCP’s March 4, 2016 decision is proper under the law and facts of the
case.
On appeal, appellant’s representative contends that OWCP should not have obtained an
impartial medical opinion from Dr. Williams, appointed to resolve a conflict of opinion between
Dr. Vaughan, for appellant, and Dr. Butler, for the government, without first obtaining
clarification from Dr. Butler as directed by OWCP’s hearing representative’s August 12, 2013
decision. The Board notes, however, that OWCP has broad discretion in the development of the
evidence. Appellant’s case was not prejudiced by moving the case forward to obtain an impartial
medical opinion regarding her work capacity, rather than first obtaining a supplemental report
from a physician already on one side of the conflict.
The representative also contends that appellant was made to work outside her restrictions.
As set forth above, there is adequate factual evidence to substantiate that pushing patients in
wheelchairs violated appellant’s restriction against pushing more than 20 pounds. However, as
explained, this is not a basis for modifying the loss of wage-earning capacity determination. As
the hearing representative noted in the March 4, 2016 decision, it indicates that appellant
sustained a new injury, for which she could choose to file a new claim for traumatic injury or
occupational disease.
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, before OWCP at any time.
CONCLUSION
The Board finds that appellant has not established a basis for modification of the
October 24, 2014 wage-earning capacity determination.

9

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 30, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

